DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the height of the insulating layer is the same as or greater than the OLED stack which comprises the first electrode, organic layer(s) and second electrode,” recited in claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21 and 33 are objected to because of the following informalities:  
Regarding claim 21, punctuation should be added to make clear what constitutes the preamble of the claim.
Regarding claim 21, “encapsulation” appears to be intended as “an encapsulation.”
Regarding claim 33, “light emitting layer(s)” appears to be intended as “light emitting layer.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the limitation “the non-emitting border” is unclear because it lacks proper antecedent basis.
Regarding claim 25, the limitation “the cut edge” is unclear as to which cut edge and how it is related to the plural “cut edges” recited in claim 21. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23, 24, 26, and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (US 2019/0305252; herein “Dai”).
Regarding claim 21, Dai discloses in Figs. 4-6 and related text a fully encapsulated OLED panel with a first area for light emission (area of 3) which entirely surrounds a non-light emitting second area (area between 3 and 6) that forms a border that entirely surrounds a pass-through hole (6), see [0036]) with cut edges comprising:
a substrate (1, see [0066]) that extends throughout the first area and second areas to the cut edges of the pass-through hole;
a first insulating layer (in the first example interpretation, 51 and/or 53 is “an insulating layer,” see [0053] and [0057]; in the second example interpretation 2 is “an insulating layer,” see [0061]) patterned over the substrate to fill the second area (at least partially fills area between 3 and 6);
a first electrode (anode of 3, see [0035]) over the substrate located at least in the first area;
at least one organic layer (organic light emitting layer of 3, see [0035]) for light emission located over the first electrode in the first area but is not present in the second area;
a second electrode (cathode of 3, see [0035]) located over the at least one organic layer in at least in the first area; 
encapsulation (5 in a first example interpretation, see [0063]; 2 and 5 in a second example interpretation, see [0060] and [0063]) located over the second electrode (cathode of 3) in first area (area of 3), over the second area (area between 3 and 6) and extends at least partially along the cut-edges of the pass-through hole (along edges of 6); and
where at least a part of the encapsulation along the cut-edges of the pass-through hole (along edges of 6) is provided by the insulating layer (in the first example interpretation, 51 and/or 53; in the second example interpretation 2) in the non-emitting border (interpreted as in the second area, i.e. the area between 3 and 6).
Regarding claim 23, Dai further discloses where the first electrode (anode of 3) is located in the first area (area of 3) but not in the second area (area between 3 and 6).
Regarding claim 24, Dai further discloses where the second electrode (cathode of 3) is located in the first area (area of 3) but not in the second area (area between 3 and 6).
Regarding claim 26, Dai further discloses the OLED panel of claim 1 is an OLED lighting panel for illumination (light emission from light emitting layer, see [0035]).
Regarding claim 33, Dai further discloses where the height of the insulating layer (51/53) is the same as or greater than the OLED stack (3) which comprises the first electrode, organic layer(s) and second electrode (greater than, see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 21 above, and further in view of Mu (US 2017/0155082; herein “Mu”).
Regarding claim 25, Dai does not explicitly disclose
wherein the insulating layer (51 and/or 53 in the first example interpretation; 2 in the second example interpretation) comprises glass frit or aluminum oxide.
In the same filed of endeavor, Mu teaches in Fig. 2 and related text an OLED panel 
wherein the insulating layer (at least the insulating layer portion of 50 or 70, i.e. the inorganic layer portion, in the first example interpretation; at least the insulating layer portion of 20, i.e. the inorganic layer portion, in the second example interpretation, see [0036]) comprises glass frit or aluminum oxide (Al2O3, see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dai by having the insulating layer comprising aluminum oxide, as taught by Mu, in order to provide an encapsulation with proper water vapor and oxygen barrier properties (see Mu [0036]).  Further, Mu shows that aluminum oxide is an equivalent structure known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the aluminum oxide layer of Mu for silicon nitride, silicon oxide or silicon oxynitride insulating layer of Dai.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 21 above, and further in view of Kanaya (US 2018/0151834).
Regarding claim 25, Dai does not explicitly disclose 
where the minimum width of the non-emitting border (interpreted as in the second area, i.e. the area between 3 and 6) running from the cut edge of the pass-through hole to the edge of the first area is at least 3 mm in all directions.
In the same field of endeavor, Kanaya teaches in Fig. 4, 20 and related text 
the minimum width of the non-emitting border (111/155/156/157, see [0053] and [0115]) running from the cut edge of the pass-through hole to the edge of the first area is a result effective variable related to the diameter of the pass-through hole and affecting the moisture blocking ability of the encapsulation (see [0112]-[0013] and [0116]).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the minimum width of the non-emitting border to be a result effective variable, as shown by Kanaya.  Thus, it would have been obvious to modify the device of Dai to have the width within the claimed range in order to improve moisture blocking and reliability of the device for larger diameter through holes, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 21 above, and further in view of Choi et al. (US 2017/0150618; herein “Choi”).
Regarding claims 27 and 28, Dai does not explicitly disclose
where the OLED lighting panel has an emission surface of 10,000 mm2 or less and the pass-through hole has an area of at least 1.7 mm2;
where the OLED panel has an emission area of greater than 10,000 mm2 and the pass-through hole has an area of at least 0.017% of the total emission surface.
In the same field of endeavor, Choi teaches in Fig. 1 and related text 
where the OLED lighting panel has an emission surface of 10,000 mm2 or less, the pass-through hole (40, see [00554]) has an area of at least 1.7 mm2 (diameter of 10-100mm2, see [0010] at least, therefore area of 78.5mm2 to 7850mm2 which overlaps the claimed range; note that emission surface has diagonal length of 12cm or larger, see [0054], which overlaps the claimed range because an emission surface of e.g. 12cm has an area ranging from approximately 1195 mm2 to 7155 mm2);
where the OLED panel has an emission area of greater than 10,000 mm2, the pass-through hole has an area of at least 0.017% of the total emission surface (diameter of 10-100mm2, see [0010] at least, therefore area of 78.5mm2 to 7850mm2; note that emission surface has diagonal length of 12cm or larger, see [0054], which overlaps the claimed range because an emission surface of e.g. 15 cm has an area ranging from approximately 1497 mm2 to 11218 mm2; accordingly the hole area is at least 0.785% the emission area for emission areas of greater than 10000 mm2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dai by having the hole area and emission area within the claimed ranges, as taught by Choi, in order to provide a hole of sufficient size for purposes of holding the device (see Choi [0054]).
Note that the ranges disclosed by Choi overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the pass-though hole size relative to the emission surface to be a result effective variable.  Thus, it would have been obvious to modify the device of Dai to have the hole size relative to the emission are within the claimed range in order to allow for a variety of functions of the pass-through hole for a variety of devices, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant argues (page 8) that the second interpretation of Dai, wherein the barrier layer 2 corresponds to the insulating layer, is incorrect because “fully encapsulated OLED panel” as claimed is defined by the specification “as having all surfaces, including the cut edges, protected by materials that are impervious.” Applicant further argues that because “barrier layer 2 is located under the OLED layers 3…[i]t does not encapsulate the cut edges of the OLED,” it “is fundamentally different from the insulating layer of the claims in terms of both function and location,” and “[i]t is also located in the first light-emitting area and is not present in the non-light emitting border surrounding the hole.”
In response, the examiner notes that “cut edge” is used in the specification to describe reference numeral 9, shown in Fig. 4B and would be understood to include the “cut edges” of substrate 5. If applicant contends that in order for a device to be “fully encapsulated” as defined by the specification, the device must have all “cut edges” covered by the encapsulation, it is respectfully noted that applicant’s invention does not qualify as a “fully encapsulated” device. It can clearly be seen that no disclosed embodiments include all “cut edges” being encapsulated. 
As to the presence of the barrier layer under OLED layers 3, the examiner notes that the presence of barrier layer 2 under the OLED makes it even more fitting of applicant’s desired definition of “ having all surfaces…protected by materials that are impervious,” because it further protects the bottom surface of the OLED. Additionally, there is no language in the claim which would preclude this feature. 
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being “fundamentally different from the insulating layer of the claims in terms of both function and location,” it being not “located in the first light-emitting area”) are not recited in or required by the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues (page 8-9) that Dai does not teach or suggest the claimed invention because “Dai has deficiencies that the OLED panel of the claims is specifically designed to avoid.”
In response the examiner disagrees. It is first noted the fact that applicant has found “deficiencies” in the disclosure of Dai does not compromise the fact that the structure required by the claims, in their current form, is disclosed by Dai. 
It is additionally noted that many of the features which applicant argues are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is noted that many of the differences applicant argues are differences in the disclosed method, however the rejected claims are device claims. Applicant is reminded that the method of making a device is not germane to the issue of patentability of the device. Additionally, "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Applicant argues (page 9) that Dai does not teach or suggest the insulating layer as being “patterned over the substrate to fill the second area.”
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “patterned” has been given its broadest reasonable interpretation and simply requires, e.g., “to make, mold, or design by following a pattern,” (see American Heritage® Dictionary of the English Language, Fifth Edition). Therefore, Dai teaches the limitation in that the insulating layer (2 or 51/53) is made following the desired pattern shown in Fig. 6.
Applicant argues (page 10) hat “the insulating layer and the encapsulation of the claims are different from each other because the encapsulation is ‘located over the second electrode in first area’ as well as ‘over the second area’ while the insulating layer is ‘patterned over the substrate to fill the second area’” whereas “the film encapsulating layer 5 [of Dai] is located over the OLED layers 3…as well as along the vertical cut edges of the pass-through hole.” 
In response, the examiner disagrees. First, it is noted that the insulating layer is claimed as a portion of the encapsulation layer (see lines 15-16 of claim 1). Additionally, there is no language in the claim which precludes the insulating layer from also being over the OLED. It is simply required to “fill the second area,” which the insulating layer of Dai (2 or 51/53) do. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/196/2022